Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7th, 2021 has been entered.
 
Claim Status
This in response to papers filed on 07/07/21. Claim 1 has been amended.  No claim has been cancelled or newly added. Accordingly, claims 1-20 are pending in the application and under consideration on the merit.

Claim Rejections - under 35 U.S.C. 103 
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 20120108558 A1, published May 3, 2012) in view of Fiesseler et al (“Fiesseler”, J Emerg Med. 2011 Apr; vol. 40, No. 4; pp. 463-8).
,17-epoxy-10-hydroxyestr-4-en-3-one. 
Monti is directed to 16,17-epoxy-10-hydroxyestr-4-en-3-one (a steroid) useful in the treatment of hot flashes by vomeronasal administration (abstract, [0034], and [0040], read on the same compound and the same route of administration as the instant claims 1 and 2).  Monti teaches that hot flashes occur in most women with the estrogen withdrawal at natural or surgical menopause ([0013] and [0032]) and men may also experience hot flashes when deprived of androgens ([0015] and [0033], read on the limitations of the individual in the instant claims 3 and 4).  Monti also teaches that intranasal administration of a nasal spray containing 500 nanograms (0.5 g) of 16,17-epoxy-10-hydroxyestr-4-en-3-one per administration causes statistically significant decreases in respiratory frequency, electromyographic activity, electrodermal activity (skin conductance), and core body temperature, etc. ([0049], read on the limitations of the limitation of pharmaceutical formulations in the instant claims 14-15).  Monti further teaches that, in another test also in women of reproductive age, intranasal delivery of a nasal spray containing 1600 nanograms (1.6 g) of 16.alpha.,17.alpha.-epoxy-10.beta.-hydroxyestr-4-en-3-one (by a Valois intranasal spray pump of 50 L of an aqueous solution of 16 g/mL 16.alpha.,17.alpha.-epoxy-10.beta.-hydroxyestr-4-en-3-one with 2% propylene glycol and 2% ethanol) caused a rapid  decrease in core body temperature ([0050], read on the limitations of the instant claim 16, falling within the dosage range in the instant claims 17-19).
While teaching steroids for hot flushes, Monti does not expressly teach using the claimed steroid for migraine.  This deficiency is cured by Fiesseler. 

glucocorticoid  agents (synonym steroids), commonly  used  for  painful  and  inflammatory  processes,  would  make  this  a  potentially  viable  option  in migraine  treatment  regimens.  Steroids, with their sustained half-life, inexpensive cost, and diverse administration routes, are an ideal medication for this purpose (2nd para of left-hand col. on page 464). Fiesseler also teaches that enrolling clinicians have an intravenous (for Dexamethasone, 10 mg/1 mL) or oral (Prednisone, 40 mg for 2-days) steroid administration option. 
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose 16.alpha., 17.alpha.-epoxy-10.beta.-hydroxyestr-4-en-3-one as taught by Monti as the particular steroid for treating migraine because steroids are particularly identified by Fiesseler as the resolution of headache or recurrence of symptoms associated with migraine (2nd para of left-hand col. on page 465).  Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art MPEP 2141 part (I)(J). Thus, it would have been for the person of ordinary skill in the art would choose 16.alpha.,17.alpha.-epoxy-10.beta.-hydroxyestr-4-en-3-one, for treating migraine as predictable solutions, with a reasonable expectation of success. 
Regarding the therapeutically effective amount, which is insufficient to have a systemic effect on the migraine by absorption into the circulation in claim 1, as evidenced by Table 1 of Fiesseler on page 465), the efficacy of a drug are not only affected by the amount of an drug but also by many factors including formulation, route of administration, ago, gender, etc. It would have been obvious to vary these factors to achieve the effect desired. 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 20120108558 A1, published May 3, 2012) in view of Fiesseler et al (“Fiesseler”, J Emerg Med. 2011 Apr; vol. 40, No. 4; pp. 463-8) as applied to claims 1-5 and 9-19 in further view of the article by American Migraine Foundation (“AMF”, non-patent literature, titled The Timeline of a Migraine Attack; published January 18, 2018).
The teaching of Monti and Fiesseler have been discussed as applied to claims 1-5 and 9-19.  Monti and Fiesseler do not expressly teach the progression of migraine.  This deficiency is cured by AMF.
AMF teaches that Migraine attacks have distinct phases, and understanding them can help people manage their disease. Symptoms associated with the earliest stages of a migraine attack, like the fatigue and blurred vision that can accompany the prodrome and aura stages, can serve as warning signs and signal the need for abortive medication. Identifying and treating a migraine early can even help prevent the symptoms for some people (page ¼).   AMF also teaches that most people with migraine will experience prodrome, which can mark the beginning of a migraine attack (paragraphs under the heading of prodrome); up to one-third of people with migraine experience aura as a distinct phase in the progression of their migraine attack (paragraph under the heading of Aura).  AMF further teaches that understanding the individual phases of migraine can be an essential cornerstone in finding the right treatment option (the 1st full paragraph on page 3/4).
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose when to give the steroid as taught by AMF, who particular teaches that understanding the individual phases of migraine can be an essential cornerstone in finding the right treatment option. Thus, the person of ordinary skill in the art would have a 
Regarding the timing of administering the drug in claims 6-8 and 13, the frequency of administering the drug in claims 10-12, and the amount of the drug in claims 17-19, the principal of law is “[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, it is believed that the general conditions of the claims are disclosed in the prior art, e.g. the timing is taught by AMF; the dosages are taught by Monti and Fiesseler.  Thus, it would have been obvious to discover the optimum timing, frequency or workable ranges by routine experimentation, absent evidence to the contrary.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 20120108558 A1, published May 3, 2012) in view of Fiesseler et al (“Fiesseler”, J Emerg Med. 2011 Apr; vol. 40, No. 4; pp. 463-8) as applied to claims 1-5 and 9-19 in further view of Lords et al (“Lords”, non-patent literature, Sports health; vol. 6, No. 5; Sep-Oct 2014 issue; published 2014).
The teaching of Monti and Fiesseler have been discussed as applied to claims 1-5 and 9-19.  Monti and Fiesseler do not expressly teach  the migraine is associated with previous traumatic brain injury.  This deficiency is cured by Lords.
Lords is directed to Traumatic Migraine Versus Concussion: A Case Report (title).  Lords teaches that trauma-triggered migraine is a source of headaches, especially in athletes with a family history of migraines (Context, on page 406, read on the limitation of teh instant claim 20).  
It would have been obvious for one of ordinary skill in the art, as of the effective filing date of the claimed invention, to choose treating concussion and migraine from the same trauma as taught by Lords. Thus, the person of ordinary skill in the art would have a reasonable expectation to be of success in doing so.  

Response to Arguments 
No new argument is submitted on 07/07/21.

CONCLUSION
No claim is allowed.	

CONTACT INFORMATION


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617